Citation Nr: 1540354	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2009 for the grant of service connection for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2014.  A transcript is of record. 

The issues of entitlement to service connection for hip and low back disabilities have been raised by the record in the Veteran's May 2014 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased evaluation for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the current appeal, the Veteran indicated that wished to withdraw the claim of entitlement to an effective date prior to January 23, 2009 for the grant of service connection for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an effective date prior to January 23, 2009 for the grant of service connection for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  At the May 2014 hearing, the Veteran indicated that he wished to withdraw the claim for an effective date earlier than January 23, 2009 for the grant of service connection for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

The appeal as to the issue of an effective date earlier than January 23, 2009 for the grant of service connection for residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar is dismissed.


REMAND

The disability at issue has been rated by the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5314, which pertains to impairment of Muscle Group XIV.  Such group affects the function of extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing hip and knee.  Group XIV involves the anterior thigh group muscles (1) sartorious, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus internus, and (6) tensor vaginae femoris.  

The Veteran had a VA examination in July 2009 at which range of motion of the right knee was 0 to 100 degrees.  At the May 2014 Board hearing the Veteran testified that extension of the knee was to 15 degrees, which caused him to walk with a limp.  He also testified that the right leg had gotten progressively worse over the past four to five years, and in March 2014 he underwent a total right knee replacement.  All this indicates a worsening of his disability and as it has been more than six years since the most recent VA examination, a more current examination should be accomplished.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to November 2010 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from November 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his service-connected residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.

2.  Obtain the Veteran's VA treatment records relating to the disability at issue from November 2010 to the present.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.  The examiner should review the claims file in conjunction with the examination, and all indicated tests should be performed.  The examiner should also describe any functional loss resulting from the service-connected disability, and should document all objective evidence of those symptoms.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the right knee disability that necessitated a knee replacement was a manifestation of, or was caused or aggravated by the residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh muscle group XIV and non-limiting scar.  A complete rationale should be provided for any conclusions expressed.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

4.  After the above has been completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


